

Exhibit 10.1 [livanova8-k_2019stipands16.htm]


2019 LivaNova Short-Term Incentive Plan




On February 21, 2019, the Compensation Committee (the "Committee") of the Board
of Directors of LivaNova Plc approved our 2019 annual short-term incentive plan
(the "2019 STIP") for our executive officers. Our chief executive officer,
Damien McDonald, and chief financial officer, Thad Huston, as well as our other
executive officers, are eligible to participate in the 2019 STIP.


Under the 2019 STIP, each participant is eligible to receive a target bonus
amount calculated as a percentage of base salary, as specified in the
participants' employment agreements, copies of which are on file with the
Securities and Exchange Commission, or as determined by the Committee. The
current target bonus percentage for each of the participants is as follows:


 
Target Bonus Percentage of Base Salary
Mr. McDonald
125%
Mr. Huston
90%
Mr. Manko
40%
Ms. Skeffington
70%
Mr. Wise
50%



Payment of the target bonus amount is conditioned on achievement of certain
financial and non-financial objectives, as described below.


 
Financial Objectives
 
Net Sales
Adjusted Net Income
Mr. McDonald
45%
30%
Mr. Huston
35%
25%
Mr. Manko
35%
25%
Ms. Skeffington
35%
25%
Mr. Wise
35%
25%



“Net Sales” is defined as our net sales for 2019 at budgeted currency exchange
rates, excluding net sales from any acquisitions in 2019. “Adjusted Net Income”
is defined as our non-GAAP net income at reported currency exchange rates, after
adjustments for the effects of acquisitions, divestitures, restructuring,
integration, purchase price allocation and intangible amortization, special
items, including 3T Heater Cooler remediation and significant and unusual
litigation, including 3T Heater Cooler litigation, and equity compensation.


If the threshold for a financial objective is achieved, then the funding for
that objective is scaled down or up for underachievement or overachievement,
respectively, of the objective, as follows:






--------------------------------------------------------------------------------




Percent Achievement of Sales Objective
Percent Achievement of Income Objective
Percent Funding for Objective
<97%
<90%
  0%
97%
90%
 50%
 
Linear Interpolation:  1:16.67 (Sales)
                 1.50 (Income)
100%
100%
100%
 
Linear Interpolation:  1:7.50
110%
110%
175%
>110%
>110%
175%





 
Non-Financial Objectives
 
Design
Clinical
Regulatory
Commercialization
Leadership
Mr. McDonald
10%
10%
15%
5%
̶̶
Mr. Huston
10%
10%
15%
5%
15%
Mr. Manko
10%
10%
15%
5%
15%
Ms. Skeffington
10%
10%
15%
5%
15%
Mr. Wise
10%
10%
15%
5%
15%



The non-financial objectives comprise product development projects that will
drive revenue generation beyond 2019, plus a Leadership objective focused on
developing our future leaders. The Design projects include two product
development projects, each valued at 5% if the objectives are achieved within
defined timelines. The Clinical projects are enrollment objectives for two
clinical studies, each valued at 5%. The Regulatory projects include three
regulatory submission objectives and a fourth project, together valued at 15%,
and the Commercialization objective is a commercial launch objective valued at
5%. Together, the nine product development project objectives represent 25% of
each executive’s target bonus, but total 40% if all objectives are achieved,
representing a potential overachievement of 15%. The Leadership objective is
valued at 15% and cannot be overachieved.


The table below shows the minimum and maximum achievement of the target
short-term incentive payment under the 2019 STIP.


 
Minimum
Maximum
Mr. McDonald
0%
171%
Mr. Huston
0%
145%
Mr. Manko
0%
145%
Ms. Skeffington
0%
145%
Mr. Wise
0%
145%







2